Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
May 9, 2013, by and among IFMI, LLC (the “Company”), a majority owned subsidiary
of Institutional Financial Markets, Inc. (the “Parent”), the Parent, Daniel G.
Cohen (the “Executive”), and, solely for purposes of Sections 6.4 and 7.5
hereof, C&Co/PrinceRidge Holdings LP (formerly known as PrinceRidge Holdings
LP), a majority owned subsidiary of the Parent (“PrinceRidge”), and
C&Co/PrinceRidge Partners LLC (formerly known as PrinceRidge Partners LLC), an
indirect subsidiary of the Parent (“PrinceRidge Partners LLC”). For purposes of
this Agreement, the Company, the Parent, PrinceRidge and the Executive may each
be referred to as a “Party” and collectively may be referred to as the
“Parties.”

WHEREAS, contemporaneously with the execution of this Agreement, the Parent is
entering into a securities purchase agreement (the “Securities Purchase
Agreement”) with Mead Park Capital Partners LLC, pursuant to which the Parent is
selling to such entity (i) an aggregate of One Million Nine Hundred Forty-Nine
Thousand One Hundred Sixty-Seven (1,949,167.00) newly issued shares of the
Company’s common stock, $0.001 par value per share (“Common Stock”), for an
aggregate purchase price of Three Million Eight Hundred Ninety-Eight Thousand
Three Hundred Thirty-Four Dollars ($3,898,334.00); and (ii) a convertible senior
promissory note in the aggregate principal amount of Five Million Eight Hundred
Forty-Seven Thousand Five Hundred and One Dollars ($5,847,501.00);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Parent and Cohen Bros. Financial, LLC, a Delaware limited liability company
of which the Executive is the sole member, are executing and delivering a
securities purchase agreement (the “Cohen Purchase Agreement”), pursuant to
which the Parent has agreed to sell to Cohen Bros. Financial, LLC and Cohen
Bros. Financial, LLC has agreed to purchase from the Parent (i) an aggregate of
Eight Hundred Thousand (800,000) newly issued shares of Common Stock, for a
purchase price of Two Dollars ($2.00) per share of Common Stock, representing an
aggregate purchase price of One Million Six Hundred Thousand Dollars
($1,600,000.00); and (ii) a convertible promissory note in the aggregate
principal amount of Two Million Four Hundred Thousand Dollars ($2,400,000.00);

WHEREAS, the parties hereto are entering into this Agreement pursuant to the
Securities Purchase Agreement and the Cohen Purchase Agreement;

WHEREAS, effective as of the Effective Date (as defined in Section 1) and on the
terms set forth below, (i) the Parent wishes the Executive to serve as its Vice
Chairman, and (ii) the Company wishes that the Executive serve as its Vice
Chairman and as President of Cohen & Company Financial Limited (formerly known
as EuroDekania Management LTD) and as President and Chief Executive of the
European Business (as defined in Section 2 herein).

WHEREAS, the Company, the Parent and Executive are parties to the Employment
Agreement, dated February 18, 2010, as amended by Amendment No. 1 to Employment
Agreement, dated December 18, 2012 (as so amended, the “IFMI Employment
Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Company, the Parent, PrinceRidge and the Executive are parties to
the Executive Agreement, dated May 31, 2011 (the “PrinceRidge Employment
Agreement”); and

WHEREAS, with this Agreement, (i) the Company, the Parent and Executive desire
to amend and restate the IFMI Employment Agreement in its entirety; (ii) the
Company, the Parent, PrinceRidge and the Executive desire to terminate the
PrinceRidge Employment Agreement; and (iii) the Parties hereto desire that
PrinceRidge join as a party to this Agreement.

NOW THEREFORE, the Parties hereto agree as follows:

1. Term. Subject to the terms and conditions set forth herein, the Executive
hereby agrees to provide services to the Company and the Company agrees to
compensate the Executive for an initial term commencing as of the Effective Date
(as defined below) and continuing through December 31, 2014, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5, with
such arrangement to continue for successive one-year periods in accordance with
the terms of this Agreement (subject to termination as aforesaid) unless any of
Parent, Company or the Executive notifies the other Parties of non-renewal in
writing prior to three (3) months before the expiration of the initial term and
each annual renewal, as applicable. (The period during which the Executive
provides services hereunder being hereinafter referred to as the “Term.”) This
Agreement shall be binding on the Parties as of the date hereof. This Agreement
shall only become effective upon the earlier of (i) the date on which Parent
hires a new Chief Executive Officer, and (ii) the date of closing under the
Securities Purchase Agreement (such date shall be referred to as the “Effective
Date”). In the event that the Securities Purchase Agreement is terminated for
any reason prior to the Effective Date, this Agreement shall automatically,
without any further action on the part of the Parties, terminate and be of no
further force or effect.

2. Duties. During the Term, the Executive shall serve as Vice Chairman of the
Board of Directors of the Parent (the “Board of Directors”), reporting directly
to the Chairman of the Board of Directors, Vice Chairman of the Board of
Managers of the Company (the “Board of Managers”), and President of Cohen &
Company Financial Limited and President and Chief Executive of the European
Business, reporting directly to the Chief Executive Officer of the Parent. The
Executive shall faithfully perform for the Parent and the Company the duties
customarily attendant to Executive’s position of said offices and shall perform
such other duties of an executive, managerial or administrative nature related
to the European Business as shall be reasonably specified and reasonably
designated from time to time by the Board of Directors and/or the Board of
Managers. Executive shall be required to perform such other duties of an
executive, managerial or administrative nature related to the Company’s
non-European Business reasonably specified and reasonably designated from time
to time by the Board of Directors and/or the Board of Managers, provided that
Executive consents to such other duties (such consent not to be unreasonably
withheld or delayed). For purposes of this Agreement, the term “European
Business” shall mean all of the business of the Company originating in, arising
out of, or related to Europe, including, without limitation, the Company’s
capital markets business (sales and trading of securities as well as investment
banking), the Company’s asset management business (managing assets through
listed and private companies, funds, managed accounts and collateralized debt
obligations, including but not limited to Dekania Europe CDO I plc, Dekania
Europe CDO II plc, Dekania Europe CDO III plc, and Munda CLO I BV), the
Company’s principal investing business (investments in the investment vehicles,
primarily those that the Company manages), and any other business in which the
Company may engage.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Guaranteed Payment. Commencing on the Effective Date, the Company shall pay
the Executive a guaranteed payment at the rate of Six Hundred Thousand Dollars
($600,000.00) per annum (the “Guaranteed Payment”), payable in equal monthly
installments. The Compensation Committee of the Board of Directors may provide
for such increases to the Guaranteed Payment as it may, in its discretion, deem
appropriate. (Any such amount shall constitute the “Guaranteed Payment” as of
the time of the calculation.) For United States federal, state and local tax
purposes, each Guaranteed Payment shall be treated and reported by the Company
and the its members as a “guaranteed payment” (generally, a “707(c) Payment”)
within the meaning of Section 707(c) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations promulgated thereunder.

3.2 Allocations.

(a) For the period beginning on the Effective Date through December 31, 2013
(the “Initial Period”), the Executive shall be entitled to each of the following
allocations from the Company (the “Initial Allocations”), which shall be awards
of qualified performance-based compensation (within the meaning of Code
Section 162(m) and the Treasury Regulations thereunder) for purposes of the
Company’s or Parent’s incentive compensation plan:

(i) a payment equal to 25% of the net income, if any, of the European Business
during such period as determined in accordance with generally accepted
accounting principles in the United States (the “Initial European Business
Allocation”); and

(ii) a payment equal to 20% of the gross revenues generated on transactions that
the Executive is responsible for generating for the Company’s non-European
broker-dealers during such period as determined in accordance with generally
accepted accounting principles in the United States. For the avoidance of doubt,
the decision to pursue and/or enter into a transaction that would result in an
allocation to Executive under this Section 3.2(a)(ii) or Section 3.2(b)(ii)
below shall be made solely by the Company.

Each of the Initial Allocations, if any, shall be payable in cash within 30 days
after the end of the Initial Period. In calculating net income and net loss
determined in accordance with generally accepted accounting principles in the
United States under this Section 3.2(a) and Section 3.2(b), expense allocations
of corporate overhead, which shall be limited to allocations from the corporate
finance, legal, information technology, human resource, and operations
departments, shall be based on the Company’s allocation methodologies in effect
as of the date hereof, or any other allocation methodology agreed to by the
Executive.

 

3



--------------------------------------------------------------------------------

(b) Following the Initial Period, the Executive shall be entitled to each of the
following allocations from the Company (the “Standard Allocations” and, together
with the Initial Allocations, the “Allocations”), which shall be awards of
qualified performance-based compensation (within the meaning of Code
Section 162(m) and the Treasury Regulations thereunder) for purposes of the
Company’s or Parent’s incentive compensation plan:

(i) with respect to each calendar year following the Initial Period
(collectively, the “Annual Periods”), a payment equal to (each an “Annual
European Business Allocation” and, collectively, the “Annual European Business
Allocations”): (A) 25% of the aggregate net income, if any, of the European
Business in the Initial Period and all completed Annual Periods as determined in
accordance with generally accepted accounting principles in the United States,
less (B) 25% of the aggregate net loss, if any, of the European Business in the
Initial Period and all completed Annual Periods as determined in accordance with
generally accepted accounting principles in the United States, less (C) the
aggregate amount that would have been paid to the Executive but for the European
Business Annual Allocation Cap (as defined below) as the Initial European
Business Allocation, if any, for the Initial Period and as the Annual European
Business Allocations, if any, for all other completed Annual Periods prior to
the Annual Period for which the Annual European Business Allocation is being
calculated; and

(ii) with respect to each semi-annual calendar period following the Initial
Period (each a “Semi-Annual Period”), a payment equal to 20% of the gross
revenues generated on transactions that the Executive is responsible for
generating for the Company’s non-European broker-dealers during such Semi-Annual
Period as determined in accordance with generally accepted accounting principles
in the United States.

Each of the Standard Allocations, if any, under this Section 3.2(b) shall be
payable in cash within 30 days after the end of the applicable Annual Periods
and Semi-Annual Periods.

(c) Notwithstanding the foregoing, in the event that the Initial European
Business Allocation or an Annual European Business Allocation, as the case may
be, earned by the Executive would result in the Initial European Business
Allocation or the Annual European Business Allocation, as the case may be,
earned for that calendar year to exceed Five Million Dollars ($5,000,000.00)
(the “European Business Annual Allocation Cap”), the Compensation Committee may,
in its sole discretion and at any time prior to the payment of such Initial
European Business Allocation or Annual European Business Allocation, as the case
may be, reduce the amount of or totally eliminate any such allocation to the
extent such allocation is in excess of the European Business Annual Allocation
Cap.

3.3 Supplemental Allocations. During the Term, the Compensation Committee of the
Board of Directors shall have the discretion to grant Executive allocations in
such amounts and on such terms as it shall determine in its sole discretion
(each a “Supplemental Allocation”). Nothing contained in the foregoing shall
limit the Executive’s eligibility to receive any other bonus under any other
bonus plan, stock option or equity–based plan, or other policy or program of the
Parent or the Company.

3.4 Equity Incentive Compensation. The Executive shall be entitled to
participate in any equity compensation plan of the Parent or the Company in
which he is eligible to participate, and may, without limitation, be granted in
accordance with any such plan options to purchase units representing a
membership interest of the Company, shares of Common Stock, shares of restricted
stock, and other equity awards in the discretion of the Compensation Committee
of the Board of Directors.

 

4



--------------------------------------------------------------------------------

3.5 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs.

3.6 Vacation. The Executive shall be entitled to vacation of no less than 25
business days per year, to be credited in accordance with the Company’s ordinary
policies.

3.7 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements.

3.8 Secretarial Support; Office Space. During the Term, the Company shall, at
the Company’s expense, (i) employ a person selected by Executive, in his sole
discretion, to provide executive assistant services solely to the Executive; and
(ii) in addition to the Company’s and the Company Affiliates’ (as defined in
Section 6.2(b)) other United States and European office space, provide an
additional office space at a location selected by the Executive, in his sole
discretion, provided that the annual rent for such additional office space shall
not exceed Seventy-Two Thousand Dollars ($72,000).

3.9 Priority Allocations of the Company’s Profits, Income and Gain In Respect of
Allocations and Supplemental Allocations. Notwithstanding anything in the LLC
Agreement to the contrary and prior to the allocation to any Member (including
the Executive in his capacity as a Member) of any Profits, Losses and/or,
otherwise, any income (gross or net), gain, loss and/or deduction of the Company
for any Fiscal Year of the Company under the LLC Agreement (as defined below)
and/or applicable law: (a) the Executive shall be specially allocated, and the
Company shall specially allocate to the Executive, an amount of the Company’s
gross income and/or gain for such Fiscal Year (the “Company Income”) equal to
the sum of the Executive’s Allocations (if and to the extent of any) for such
Fiscal Year, the Executive’s Supplemental Allocation(s) (if any) for such Fiscal
Year and any Unallocated Amount for such Fiscal Year (such sum, the “Special
Allocation Amount” for such Fiscal Year); and (b) if the Special Allocation
Amount for such Fiscal Year exceeds the Company Income for such Fiscal Year,
then any such excess shall constitute the “Unallocated Amount” for the
immediately succeeding Fiscal Year (including for purposes of this Section 3.9)
and (y) any and all payments made to the Executive in respect of any such
Allocations and Special Allocation Amounts for which such special allocations
are made shall be treated and reported as distributions to such Member in his
capacity as a Member under Section 731 of the Code (and, if and to the extent
applicable, as a distribution described in Treasury Regulations
Section 1.731-1(a)(1)(ii)). Notwithstanding anything in the LLC Agreement to the
contrary, for purposes of the LLC Agreement (x) the Company’s Profits, Losses
and/or, otherwise, any income (gross or net), gain, loss and/or deduction of the
Company for any Fiscal Year of the Company allocable (or to be allocated) to the
Members (including the Executive in his capacity as a Member) pursuant to the
LLC Agreement (and/or applicable law) for such Fiscal Year shall be computed
without regard to any of the Company Income so specially allocated to the
Executive pursuant to this Section 3.9. All capitalized terms referred to in
this Section 3.9 shall have the meaning set forth in the First Amended and
Restated Limited Liability Company Agreement of Cohen Brothers, LLC, dated as of
December 16, 2009, as amended by that Amendment No. 1 to Limited Liability
Company Agreement of IFMI, LLC, dated as of June 20, 2011, and as may hereafter
be further amended (the “LLC Agreement”). With regard to any Allocations (or
portion thereof) or Supplemental Allocations (or portion thereof) (and, in
either case, any corresponding payment in respect thereof), this Section 3.9
shall not apply to any such allocation (or portion thereof) and/or corresponding
payment if and to the extent that the Company shall have determined (in its sole
discretion, although in consultation with its tax advisor(s)) that such
allocation (or portion thereof) and/or corresponding payment should be treated
and reported as a 707(c) Payment for United States federal, state and/or local
income tax purposes and, instead, such allocation (or portion thereof) and/or
corresponding payment shall be treated and reported as a 707(c) Payment for
United States federal, state and/or local income tax purposes.

 

5



--------------------------------------------------------------------------------

3.10 Treatment of Allocations and Payments, Generally. If, due to the United
States federal, state and/or local tax treatment and/or reporting prescribed
herein for any allocation or payment (or portion thereof) provided for herein,
the Company’s tax return preparer is unable to sign and/or file any tax filing
setting forth such treatment and/or reporting, then, and notwithstanding
anything herein to the contrary, such allocation or payment (or portion thereof)
shall instead be treated and reported in such manner as the Company’s tax return
preparer determines to be proper under applicable tax law. Notwithstanding
anything herein to the contrary, for the avoidance of doubt, the treatment of
any allocation (or portion thereof) and/or payment (or portion thereof) to the
Executive hereunder as a 707(c) Payment or an amount to which Section 707(a) of
the Code applies shall not have any effect on the Capital Account balance of
Executive.

3.11 Registered Representative Status. During the Term, the Company shall, or
cause its subsidiaries to, include Executive as a registered representative of a
broker-dealer subsidiary of the Company.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability as defined for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, the Company shall
have the right, to the extent permitted by law, to terminate the services
arrangement hereunder upon notice in writing to the Executive. Upon termination
of the services arrangement hereunder due to death or disability, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Guaranteed Payment and other
benefits (including any allocations under Sections 3.2 and 3.3 for any period
completed before termination of this Agreement and the services arrangement
hereunder (the “Prior Period Allocations”)) earned and accrued under this
Agreement, but not yet paid, prior to the date of termination (and reimbursement
under this Agreement for expenses actually incurred prior to the termination of
this Agreement and the services arrangement hereunder); (ii) the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall be entitled to receive a single-sum payment equal to the
Guaranteed Payments that would have been paid to him for the remainder of the
year in which the termination occurs; (iii) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall receive
a single-sum payment equal to (x) the Allocation and any Supplemental
Allocations for the period in which the termination occurs to which the
Executive would have been entitled if a termination had not occurred in such
period, multiplied by (y) a fraction (1) the numerator of which is the number of
days in such period preceding the termination and (2) the denominator of which
is the total number of days in such period, (iv) all outstanding unvested equity
based awards (including, without limitation, stock options and restricted stock)
held by the Executive shall fully vest and become immediately exercisable, as
applicable, subject to the terms of such awards, and (v) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall have no further rights to any other compensation or benefits hereunder, or
any other rights hereunder (but, for the avoidance of doubt, shall receive such
disability and death benefits as may be provided under the Company’s plans and
arrangements in accordance with their terms). Unless the payment is required to
be delayed pursuant to Section 7.15(b) below or as otherwise provided in
Section 5.5 below, (x) the cash amounts payable pursuant to clauses (i) and
(ii) above shall be paid to the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) within 60 days
following the date of his termination of the services arrangement hereunder on
account of death or disability, and (y) the cash amounts payable pursuant to
clause (iii) above shall be paid in accordance with Section 3.2 at such time
when the Allocation would otherwise be scheduled to be paid but for such
termination under this Agreement. Other than the Prior Period Allocations (to
which Section 3.9 shall apply), all payments under this Section 4 shall be
treated and reported for United States federal income tax purposes as 707(c)
Payments made by the Company to Executive (unless the Company, in consultation
with its tax advisor(s), has otherwise determined, in which case such payments
shall be treated and reported as so otherwise determined).

 

6



--------------------------------------------------------------------------------

5. Certain Terminations of the Services Arrangement; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) commission of, and indictment (that is not quashed within 90 days) for or
formal admission to any crime of moral turpitude, dishonesty, breach of trust or
unethical business conduct, or any crime involving the Company (other than
routine traffic violations); provided that such crime has a material adverse
effect on the business or reputation of the Company;

(ii) indictment (that is not quashed within 90 days) for or formal admission to
a felony, except for a felony under state law that is (A) solely related to the
operation of a motor vehicle or boat, and (B) of the lowest class or degree of
felony in a state that so classifies felonies (for purposes of clarification,
the exception set forth in this clause shall not apply with respect to a felony
for which Executive is indicted in a state that does not classify felonies);

 

7



--------------------------------------------------------------------------------

(iii) engagement in fraud, misappropriation or embezzlement that has a material
adverse effect on the business or reputation of the Company;

(iv) continued failure to materially adhere to firm-wide written policies of the
Company, which have been made available or provided to the Executive; or

(v) material breach of any of the provisions of Section 6;

provided, that the Company shall not be permitted to terminate this Agreement
and the services arrangement hereunder for Cause except (x) on written notice of
the Company’s intent to terminate for Cause (which shall include reasonable
detail of the specific event constituting Cause) given to the Executive at any
time not more than 60 calendar days following the occurrence of any of the
events described in clause (iii) through (v) above (or, if later, the Company’s
knowledge thereof), and (y) if the Executive has been provided with an
opportunity (with counsel of his choice) to contest the proposed reason(s) of
Cause set forth in the notice at a meeting of the Board of Directors.
Notwithstanding the foregoing, in the event that the Company provides written
notice to the Executive that Cause exists as a result of the occurrence of the
events described in clause (iv) or (v) above, the Executive shall have 30
calendar days from the date of such notice to cure any such event that is
reasonably curable and, if the Executive does so to the reasonable satisfaction
of the Company, such event shall not constitute Cause hereunder.

(b) The Company may terminate this Agreement and the services arrangement
hereunder for Cause, and the Executive may terminate this Agreement and the
services arrangement hereunder on at least 30 days’ written notice given to the
Company. If the Company terminates this Agreement and the services arrangement
hereunder for Cause, or the Executive terminates this Agreement and the services
arrangement hereunder and the termination by the Executive is not for Good
Reason in accordance with Section 5.2, (i) the Executive shall receive accrued
but unpaid Guaranteed Payments and other benefits (including any Prior Period
Allocations and reimbursement under this Agreement for expenses actually
incurred prior to the termination of this Agreement and the services arrangement
hereunder); and (ii) the Executive shall have no further rights to any other
compensation, benefits or bonuses under this Agreement on or after the
termination the services arrangement hereunder. Unless the payment is required
to be delayed pursuant to Section 7.15(b) below, the cash amounts payable to the
Executive under this Section 5.1(b) shall be paid to the Executive in a
single-sum payment within 60 days following the date of the termination of his
service arrangement with the Company pursuant to this Section 5.1(b).

Other than the Prior Period Allocations (to which Section 3.9 shall apply), all
payments under this Section 5.1 shall be treated and reported for United States
federal income tax purposes as 707(c) Payments made by the Company to Executive
(unless the Company, in consultation with its tax advisor(s), has otherwise
determined, in which case such payments shall be treated and reported as so
otherwise determined).

 

8



--------------------------------------------------------------------------------

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,

(i) (a) the material reduction of the Executive’s title, authority, duties or
responsibilities, including, without limitation, (1) the Executive’s sole
authority to manage all of the aspects of the European Business consistent with
written firm-wide policies of the Company that are generally applicable to all
of the Company’s business units or (2) restricting the Executive’s ability to
determine the office locations of the European Business, or (b) the assignment
to the Executive of duties materially inconsistent with the Executive’s position
or positions with the Parent, the Company or their subsidiaries (including his
role as a member of the Board of Directors and/or Board of Managers);

(ii) a reduction in the annual Guaranteed Payment of the Executive below the
amount set forth in Section 3.1 of this Agreement or any modification of the
Allocations formula without Executive’s written consent;

(iii) the Company’s material breach of this Agreement; or

(iv) Executive is required to relocate his office from the location for which
the $72,000 expense is paid pursuant to Section 3.8.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 30 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

(b) The Company may terminate this Agreement and the services arrangement
hereunder and the Executive may terminate this Agreement and the services
arrangement hereunder at any time for any reason or no reason. If the Company
terminates the services arrangement hereunder and the termination is not covered
by Section 4 or 5.1, the Executive terminates the services arrangement hereunder
for Good Reason, or Parent or the Company terminates this Agreement and the
services arrangement hereunder as a result of not renewing this Agreement
pursuant to Section 1 (and such termination as a result of non-renewal is not by
the Company for Cause):

(i) the Executive shall receive a single-sum payment equal to accrued but unpaid
Guaranteed Payments and other benefits (including any Prior Period Allocations
earned by the Executive and reimbursement under this Agreement for expenses
actually incurred prior to the termination of the services arrangement
hereunder);

 

9



--------------------------------------------------------------------------------

(ii) the Executive shall receive a single-sum payment of an amount equal to 3.0
times (a) the average of the Guaranteed Payment amounts paid to Executive over
the three calendar years prior to the date of termination, (b) if less than
three years have elapsed between the date of this Agreement and the date of
termination, the highest Guaranteed Payment paid to Executive in any calendar
year prior to the date of termination, or (c) if less than 12 months have
elapsed from the date of this Agreement to the date of termination, the highest
Guaranteed Payment received in any month times 12; provided, however, that in
the event that the applicable calculation under either clause (a), (b) or (c),
as applicable, of this Section 5.2(b)(ii) yields less than Three Million Dollars
($3,000,000.00), then Executive shall receive a single-sum payment of Three
Million Dollars ($3,000,000.00) in lieu of such amount;

(iii) all outstanding unvested equity based awards (including, without
limitation, stock options and restricted stock) held by the Executive shall
fully vest and become immediately exercisable, as applicable, subject to the
terms of such awards; and

(iv) the Executive shall receive a single-sum payment equal to the Allocation
and any Supplemental Allocation(s) for the period in which the termination
occurs to which the Executive would have been entitled if a termination had not
occurred in such period, multiplied by a fraction (x) the numerator of which is
the number of days in such period preceding the termination and (y) the
denominator of which is the total number of days in such period.

Unless the payment is required to be delayed pursuant to Section 7.15(b) below
or as otherwise provided in Section 5.5 below, (x) the cash amounts payable to
the Executive under this Section 5.2(b)(i) and (ii) shall be paid to the
Executive within 60 days following the date of his termination his services
arrangement with the Company hereunder pursuant to this Section 5.2(b), and
(y) the cash amounts payable pursuant to this Section 5.2(b)(iv) shall be paid
in accordance with Section 3.2 at such time when the Allocation would otherwise
be scheduled to be paid but for such termination under this Agreement. In the
event that the 60 day period following the date of termination spans two
calendar years, the amounts payable to the Executive under this Section 5.2(b)
shall be paid in the latter calendar year.

Other than the Prior Period Allocations (to which Section 3.9 shall apply), all
payments under this Section 5.2 shall be treated and reported as 707(c) Payments
made by the Company to Executive (unless the Company, in consultation with its
tax advisor(s), has otherwise determined, in which case such payments shall be
treated and reported as so otherwise determined).

 

10



--------------------------------------------------------------------------------

5.3 Change of Control. Without duplication of the foregoing, upon a “Change of
Control” (as defined below) while the Executive is providing services to the
Company or an Affiliate (as defined below) pursuant to this Agreement, all
outstanding unvested equity-based awards shall fully vest and shall become
immediately exercisable, as applicable. After such Change of Control, there will
be a transition period (“Transition Period”) which will begin on the date of the
Change of Control and end on the first anniversary of such Change of Control. If
the Executive terminates the services arrangement with the Company hereunder
within the six-month period following the Transition Period, such termination
shall be deemed a termination by the Executive for Good Reason covered by
Section 5.2. For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following on or after the date hereof:

(a) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Executive, any Family Member of Executive, the Company, any
entity or person controlling, controlled by or under common control with
Executive, any Family Member of Executive, the Company, any employee benefit
plan of the Company or any such entity, and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which any of the foregoing persons or
entities is a member), is or becomes the “beneficial owner” (as defined in Rule
13(d)(3) under the Exchange Act), directly or indirectly, of securities of the
Parent representing 50% or more of either (A) the combined voting power of the
Parent’s then outstanding securities or (B) the then outstanding Common Stock
(in either such case other than as a result of an acquisition of securities
directly from the Parent or the Company); provided, however, that, in no event
shall a Change of Control be deemed to have occurred upon a public offering of
the Common Stock under the Securities Act of 1933, as amended (for purposes
hereof, “Family Member” means (I) a person’s spouse, parent, sibling and
descendants (whether natural or adopted), (II) any family limited partnership,
limited liability company or other entity wholly owned, directly or indirectly,
by such person and/or such person’s spouse, parent, sibling and/or descendants
(whether natural or adopted), and (III) any estate or trust for the benefit of
such person and/or such person’s spouse, parent, sibling and/or descendants
(whether natural or adopted)); or

(b) any consolidation or merger of the Parent where the stockholders of the
Parent, immediately prior to the consolidation or merger, would not, immediately
after the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate 50% or more of the combined voting power of the securities of
the entity issuing cash or securities in the consolidation or merger (or of its
ultimate parent entity, if any);

(c) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Parent, other
than a sale or disposition by the Parent of all or substantially all of the
Parent’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) who
beneficially hold shares of Common Stock immediately prior to such sale or
(B) the approval by stockholders of the Parent of any plan or proposal for the
liquidation or dissolution of the Parent, as applicable; or

(d) the members of the Board of Directors at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board
of Directors; provided that any director whose election, or nomination for
election by the Parent’s stockholders, was approved by a vote of at least a
majority of the members of the Board of Directors then still in office who were
members of the Board of Directors at the beginning of such 24-calendar-month
period, shall be deemed to be an Incumbent Director.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
individual or entity, any other individual or entity directly or indirectly
controlling, controlled by, or under common control with, such individual or
entity at any time during the period for which the determination of affiliation
is being made and, for purposes of this definition, the terms “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, mean, with respect to any individual or entity, the possession,
directly or indirectly, of the power to direct, or cause the direction of,
management policies of such individual or entity, whether through the ownership
of voting securities, by contract or otherwise.

5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement would be deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Code, then the Parachute
Payments shall be reduced (but not below zero) so that the maximum amount of the
Parachute Payments (after reduction) shall be One Dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the excise tax
imposed by Section 4999 of the Code. Any such reduction shall be made by first
reducing severance benefits (if any). Notwithstanding the foregoing, if the
reduction of Parachute Payments under this Section 5.4 would be equal to or
greater than Fifty Thousand Dollars ($50,000), then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 5.4 shall be as determined by
the Company’s independent accountants.

5.5 Execution of Release. The Executive acknowledges that, if required by the
Company prior to making the payments and benefits set forth in this Section 5
(other than accrued but unpaid Guaranteed Payments and other benefits), all such
payments and benefits are subject to his execution of the Release attached
hereto as Exhibit A (the “Release”). If Executive fails to execute the Release,
or the Release does not become irrevocable within 60 days following the date of
the termination of the Executive’s services arrangement with the Company
hereunder, all such payments and benefits set forth in this Section 5 shall be
forfeited. Notwithstanding anything in this Agreement to the contrary, if the
Executive is required to sign the Release within the 60 days following the date
of termination, the cash amounts payable to the Executive under Section 4(i) and
(ii) and Section 5.2(b)(i) and (ii), as applicable, shall be paid to the
Executive on the 60th day following the date of his termination his services
arrangement with the Company hereunder pursuant to Section 5.2(b), provided that
the Release becomes irrevocable during such 60 day period.

5.6 Exculpation.

(a) The Executive shall not be liable to any member of the Company or to the
Company or its Affiliates for any action or inaction, unless such action or
inaction arises out of, or is attributable to, the gross negligence, willful
misconduct or fraud of the Executive and such action is materially injurious to
the financial condition or business reputation of the Business (as defined in
Section 6.1 herein), nor shall the Executive be liable to any member of the
Company or to the Company or its Affiliates for any action or inaction of any
broker or agent of the Company or its Affiliates selected by such Executive;
provided, that such broker or agent was selected, engaged or retained by such
Executive in accordance with reasonable care. Any Executive may consult with
counsel, accountants, investment bankers, financial advisers, appraisers and
other specialized, reputable, professional consultants or advisers in respect of
the affairs of the Company or its Affiliates and be fully protected and
justified in any action or inaction which is taken in accordance with the advice
or opinion of such persons; provided, that such persons shall have been selected
in accordance with reasonable care.

(b) Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 5.6 shall not be construed so as to relieve (or attempt to relieve) the
Executive of any liability to the extent (but only to the extent) that such
liability may not be waived, modified or limited under applicable law, but the
provisions of this Section 5.6 shall be construed so as to effectuate the
provisions of this Section 5.6 to the fullest extent permitted by law.

 

12



--------------------------------------------------------------------------------

5.7 Indemnification.

(a) The Executive shall, in accordance with this Section 5.7, be indemnified and
held harmless by the Company and its controlled Affiliates from and against any
and all Indemnification Obligations (as defined below) arising from any and all
claims, demands, actions, suits or proceedings (civil, criminal, administrative
or investigative), actual or threatened, in which such Executive may be
involved, as a party or otherwise, by reason of such Executive’s service to or
on behalf of, or management of the affairs of, the Company and/or its
Affiliates, or rendering of advice or consultation with respect thereto, or
which relate to the Company or its Affiliates or any of their properties,
business or affairs; provided, that such Indemnification Obligation resulted
from the action or inaction of such Executive that did not constitute gross
negligence, willful misconduct or fraud which, in each such case, was materially
injurious to the financial condition or business reputation of the Business and
provided, further, that the Executive shall not be entitled to indemnification
hereunder for any acts, omissions or transactions for which an officer or
director of a Delaware corporation may not be relieved of liability under the
Delaware General Corporation Law, as amended. The Company and its controlled
Affiliates shall also indemnify and hold harmless the Executive from and against
any Indemnification Obligation suffered or sustained by the Executive by reason
of any action or inaction of any broker or agent of the Company selected by such
Executive; provided, however, that such broker or agent was selected, engaged or
retained by such Executive in accordance with reasonable care. The termination
of a proceeding by judgment, order, settlement, conviction or upon a plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that such Indemnification Obligation resulted from the gross negligence, willful
misconduct or fraud, or lack of reasonable care, of the Executive or that the
act, omission or transaction was one for which an officer or director of a
Delaware corporation may not be relieved of liability under the Delaware General
Corporation Law, as amended. The Executive’s right to indemnification conferred
in this Section 5.7 shall include the right to be paid or reimbursed by the
Company for any expenses incurred by the Executive of the type which the
Executive is entitled to be indemnified hereunder if the Executive was, is, or
is threatened to be made a named defendant or respondent in a claim, demand,
action, suit or proceeding in advance of the final disposition thereof and
without any determination as to the Executive’s ultimate entitlement to
indemnification. Upon a written request from the Executive, the Company shall
pay such expenses incurred and to be incurred by the Executive in advance of the
final disposition of a claim, demand, action, suit or proceeding, upon receipt
of an undertaking by the Executive to repay all amounts so advanced if it shall
ultimately be determined that the Executive is not entitled to be indemnified
under this Section 5.7 or otherwise. “Indemnification Obligations” means costs,
losses, claims, damages, liabilities, expenses (including reasonable legal and
other professional fees and disbursements), judgments, fines, settlements and
other amounts, collectively.

 

13



--------------------------------------------------------------------------------

(b) The indemnification provided by this Section 5.7, (i) shall not be deemed to
be exclusive of any other rights to which the Executive may be entitled under
any agreement, or as a matter of law, or otherwise, both as to action in the
Executive’s official capacity and to action in another capacity, (ii) shall
continue after the Executive has ceased to have an official capacity with
respect to the Parent, the Company or their Affiliates for acts or omissions
that occurred during such official capacity or otherwise when acting at the
request of the Parent, the Company, or their Affiliates, and (iii) shall inure
to the benefit of the heirs, successors and assigns of such Executive.

(c) Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 5.7 shall not be construed so as to provide for the indemnification of
the Executive for any liability to the extent (but only to the extent) that such
indemnification would be in violation of applicable law or that such liability
may not be waived, modified or limited under applicable law, but the provisions
of this Section 5.7 shall be construed so as to effectuate the provisions of
this Section 5.7 to the fullest extent permitted by law.

6. Covenants of the Executive.

6.1 Confidentiality. The Executive acknowledges that (i) the primary business of
the Company is currently its capital markets business (sales and trading of
securities as well as investment banking), its asset management business
(managing assets through listed and private companies, funds, managed accounts
and collateralized debt obligations), and its principal investing business
(investments in the investment vehicles, primarily those that the Company
manages), and that the Company may engage in additional or different areas of
business during Executive’s services arrangement with the Company hereunder (all
of which are collectively referred to as the “Business”); (ii) the Company is
one of a limited number of persons who have such a business; (iii) the Business
is, in part, national and international in scope; (iv) the Executive’s work for
the Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 6 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 6. Accordingly, the Executive covenants and agrees during and after
the period of the Executive’s services arrangement with the Company and its
Affiliates, the Executive (x) shall keep secret and retain in strictest
confidence all confidential matters relating to the Business and the business of
any of its Affiliates and to the Company and any of its Affiliates, learned by
the Executive heretofore or hereafter directly or indirectly from the Company or
any of its Affiliates (the “Confidential Company Information”), and (y) shall
not disclose such Confidential Company Information to anyone outside of the
Company unless (i) the disclosure is done with the Company’s or such
Affiliate’s, as applicable, express written consent, (ii) the Confidential
Company Information is at the time of receipt or thereafter becomes publicly
known through no wrongful act of the Executive or is received from a third party
not under an obligation to keep such information confidential and without breach
of this Agreement, (iii) the disclosure is required to be made pursuant to an
order of any court or government agency, subpoena or legal process; (iv) the
disclosure is made to officers or directors of the Company or its Affiliates
(and/or the officers and directors of such Affiliates), and to auditors,
counsel, and other professional advisors to the Company or its Affiliates, or
(v) the disclosure is made by a court or arbitrator in connection with any
litigation or dispute between the Company and the Executive. Unless prohibited
by law, regulation or order of a court or other governmental or regulatory body,
the Executive shall as promptly as reasonably practicable supply the Company
with a copy of any legal process delivered to the Executive requesting
Confidential Company Information. Prior to any disclosure of Confidential
Company Information, unless prohibited by law, regulation or order of a court or
other governmental or regulatory body, the Executive shall notify the Company
and shall cooperate and not object to the Company seeking an order protecting
the confidentiality of such information.

 

14



--------------------------------------------------------------------------------

6.2 Nonsolicitation; Executive’s Affiliation with Competing Persons/Entities.

(a) For a period of 6 months following the end of the Term, in the event this
Agreement and the services arrangement hereunder is terminated by the Company
for Cause, by the Executive without Good Reason or by the Executive as a result
of not renewing this Agreement pursuant to Section 1, the Executive shall not,
directly or indirectly, engage or participate in, or become employed by, or
affiliated with, or render advisory or any other services to, any person or
business entity or organization, of whatever form, that competes with the
Company’s or any of its controlled Affiliates’ sales and trading of fixed income
securities or investment banking activities in any European country in which the
Company or any of its controlled Affiliates operates (each a “Competing
Business”), provided, however, the Executive may serve as a member of the board
of directors or equivalent position of any corporation or other company that is
a Competing Business, provided, further, the Executive recuses himself from any
discussion in such position if it raises a conflict of interest with respect to
the Executive’s duties to the Company or adversely affects the Company.

(b) For a period of 6 months following the end of the Term, regardless of the
reason the Term of this Agreement and the services arrangement hereunder ends
(including, but not limited to, nonrenewal of this Agreement by either Executive
or the Company), Executive shall not, directly or indirectly, (i) solicit,
induce, cause or otherwise attempt to solicit, induce or cause any person who is
employed or engaged by the Company or its subsidiaries (collectively, the
“Company Affiliates”) to (A) end his or her employment or engagement with any of
the Company Affiliates, (B) accept employment or other engagement with any
person or entity other than any of the Company Affiliates, or (C) in any manner
interfere with the business of the Company Affiliates, or (ii) hire any person
who was an employee of any of the Company Affiliates at the time of such
termination or within the six-month period prior to such termination (provided,
that this clause (ii) shall not apply to any employee who has been terminated by
any of the Company Affiliates).

(c) For a period of 6 months following the end of the Term, regardless of the
reason the Term of this Agreement and the services arrangement hereunder ends
(including, but not limited to, nonrenewal of this Agreement by either Executive
or the Company), the Executive shall not, directly or indirectly, solicit,
induce, direct or do any act or thing which may interfere with or adversely
affect the relationship of any of the Company Affiliates with any person or
entity who was a material customer or client of such entities or with whom such
entities were actively seeking to form a business relationship either at the
time of the termination of the Executive’s employment or within the 6-month
period immediately preceding such termination, or otherwise induce or attempt to
induce any such person or entity to cease doing business, reduce or otherwise
limit its business with any of the Company Affiliates. For purposes hereof,
“material customer or client” means a customer or client that is one of the 25
largest customers or clients of such entity.

 

15



--------------------------------------------------------------------------------

The Executive specifically acknowledges that the temporal and geographical
limitations hereof, in view of the nature of the Business, are reasonable and
necessary to protect the Company’s legitimate business interests.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its Affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its Affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

6.4 Outside Activities. Section 13.09 of the Fourth Amended and Restated Limited
Partnership Agreement of PrinceRidge, dated May 31, 2011, and as may be amended
from time to time, shall not apply to Executive.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

16



--------------------------------------------------------------------------------

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement, the breach of this Agreement (other than a
controversy or claim arising under Section 6, to the extent necessary for the
Company (or its Affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.3) and/or your services arrangement hereunder
with the Company in general that are not resolved by the Executive and the
Company (or its Affiliates, where applicable) shall be submitted to arbitration
in New York, New York in accordance with the law of the State of New York and
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association or, if applicable, in accordance with the rules and
procedures of the Financial Industry Regulatory Authority. The determination of
the arbitrator(s) shall be conclusive and binding on the Company (or its
Affiliates, where applicable) and the Executive and judgment may be entered on
the arbitrator(s)’ award in any court having jurisdiction.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

  (i) If to the Parent, to:

Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

Or such other address that may be designated by the Company from time to time,

 

  (ii) If to the Company, to:

IFMI, LLC

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

 

17



--------------------------------------------------------------------------------

Or such other address that may be designated by the Company from time to time.

 

  (iii) If to the Executive, to:

Daniel G. Cohen at his principal address set forth the books and records of the
Company.

 

  (iv) If to PrinceRidge or PrinceRidge Partners LLC, to:

C&Co/PrinceRidge Holdings LP

1633 Broadway, 28th Floor

New York, New York 10019

Attention: General Counsel

With a copy to:

Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

Any such person may by notice given in accordance with this Section 7.4 to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Amendment of IFMI Employment Agreement; Termination of PrinceRidge
Employment Agreement; Amendment to Executive’s Supplemental Agreement. The
Company, the Parent and the Executive agree that this Agreement amends and
restates the IFMI Employment Agreement in its entirety as of the Effective Date.
The Company, the Parent, PrinceRidge and the Executive agree that this Agreement
terminates the PrinceRidge Employment Agreement in its entirety effective as of
the Effective Date. Other than as set forth in this Agreement, the Executive
hereby acknowledges and agrees that the Executive is not entitled to any
severance payments or other benefits under the IFMI Employment Agreement or the
PrinceRidge Employment Agreement as a result of, in the case of the IFMI
Employment Agreement, the amendment and restatement thereof and, in the case of
the PrinceRidge Employment Agreement, the termination thereof. The Executive,
PrinceRidge and PrinceRidge Partners LLC agree that this Agreement amends the
Supplementary Agreement, dated May 31, 2011, by and among the Executive,
PrinceRidge and PrinceRidge Partners, such that all references to the “Executive
Agreement” therein shall, as of the Effective Date, refer to this Agreement.

7.6 Entire Agreement. Other than the Indemnification Agreement, dated
October 18, 2006, by and between the Parent and the Executive, this Agreement
contains the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.

7.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving

compliance. No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

18



--------------------------------------------------------------------------------

7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.9 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

7.10 Withholding. The Parent and the Company shall be entitled to withhold from
any payments or deemed payments made by the Parent and/or the Company any amount
of tax withholding it determines to be required by law.

7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.12 Counterparts. This Agreement may be executed by the Parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two or more copies hereof each
signed by one of the Parties hereto.

7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5 and 6 and any other provisions
of this Agreement expressly imposing obligations that survive termination of
Executive’s services arrangement hereunder, and the other provisions of this
Section 7 to the extent necessary to effectuate the survival of such provisions,
shall survive termination of this Agreement and any termination of the
Executive’s services arrangement hereunder.

7.14 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

 

19



--------------------------------------------------------------------------------

7.15 Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the termination of Executive’s services arrangement
hereunder, the Executive is a “specified employee” (as such term is defined in
section 409A(a)(2)(B)(i) of the Code and its corresponding regulations) as
determined by the Board of Directors (or its delegate) in its sole discretion in
accordance with its “specified employee” determination policy, then all cash
severance payments payable to the Executive under this Agreement that are deemed
as deferred compensation subject to the requirements of section 409A of the Code
shall be postponed for a period of six months following the Executive’s
“separation from service” with the Company (or any successor thereto). The
postponed amounts shall be paid to the Executive in a lump sum within 30 days
after the date that is 6 months following the Executive’s “separation from
service” with the Company (or any successor thereto). If the Executive dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of section 409A of the Code shall be
paid to the personal representative of the Executive’s estate within 60 days
after Executive’s death. If any of the cash payments payable pursuant to this
Agreement are delayed due to the requirements of section 409A of the Code, there
shall be added to such payments interest during the deferral period at an
annualized rate of interest equal to 5%.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
actually incurred during the Executive’s lifetime (or during a short period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

7.16 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

20



--------------------------------------------------------------------------------

7.17 Supplementary Agreement. For purposes of the Fourth Amended and Restated
Limited Liability Company Agreement of PrinceRidge Partners LLC and the Fourth
Amended and Restated Limited Partnership Agreement of PrinceRidge, each dated
May 31, 2011, and each as may be amended from time to time, this Agreement shall
be treated as a Supplementary Agreement (as defined thereunder).

[Signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have signed their names as of the day and
year first above written.

 

INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Joseph W. Pooler, Jr.

Name:  

Joseph W. Pooler, Jr.

Title:  

Chief Financial Officer

IFMI, LLC By:  

/s/ Joseph W. Pooler, Jr.

Name:  

Joseph W. Pooler, Jr.

Title:  

Chief Financial Officer

C&CO/PRINCERIDGE HOLDINGS LP solely for purposes of Sections 6.4 and 7.5 By:  

/s/ Douglas Listman

Name:  

Douglas Listman

Title:  

Chief Financial Officer

EXECUTIVE Signed:  

/s/ Daniel G. Cohen

Name:  

Daniel G. Cohen

C&CO/PRINCERIDGE PARTNERS LLC, solely for purposes of Sections 6.4 and 7.5 By:  

/s/ Douglas Listman

Name:  

Douglas Listman

Title:  

Chief Financial Officer

[Signature Page to Daniel G. Cohen Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) is made and entered into as of the
     day of             , 20     (the “Effective Date”) by and among IFMI, LLC,
a Delaware limited liability company (the “Company”), Institutional Financial
Markets, Inc., a Maryland corporation (“Parent”), and Daniel G. Cohen
(“Executive”) (collectively referred to as the “Parties”).

RECITALS

WHEREAS, Executive has agreed to enter into this Agreement pursuant to
Section 5.5 of the Amended and Restated Employment Agreement, dated May     ,
2013, by and among the Company, Parent, Executive, and, solely for purposes of
Sections 6.4 and 7.5 thereof, C&Co/PrinceRidge Holdings LP (formerly known as
PrinceRidge Holdings LP) and C&Co/PrinceRidge Partners LLC (formerly known as
PrinceRidge Partners LLC), a copy of which is attached hereto as Exhibit A (the
“Executive Agreement”).

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Payment to Executive.

The Company shall, in accordance with the terms of the Executive Agreement, pay
and/or provide to Executive the consideration provided for under Section 5 of
the Executive Agreement.

2. Non-Disparagement. Executive agrees that he shall not engage in any activity
or make any statement that may disparage or reflect negatively on Parent, the
Company, any of their respective subsidiaries, or any officers, directors,
managers, partners, members or employees of any of the foregoing. Each Parent
and the Company agrees that it shall not, and it shall cause its executive
officers, board members, any entity that is a Released Party (as defined in
Section 3(d)), and the executive officers of any such Released Party not to,
engage in any activity or make any statement that may disparage or reflect
negatively on Executive. However, nothing in this Agreement is intended to or
shall be interpreted: (i) to restrict or otherwise interfere with an obligation
to testify truthfully in any legal, judicial or regulatory forum; or (ii) to
restrict or otherwise interfere with any right and/or obligation to contact,
cooperate with or provide information to any government agency or commission.

3. Release by Executive.

(a) General Release. For Executive and his respective heirs, administrators,
executors, agents, beneficiaries and assigns, Executive hereby waives, releases
and forever discharges to the maximum extent of the law the Released Parties (as
defined in subsection (d) below) of and from any and all Claims (as defined in
subsection (c) below) and any monetary or personal relief for such Claims. This
General Release of Claims by Executive (“Release”) covers all Claims Executive
has or may have against the Released Parties arising from the beginning of time
up to and including the date Executive signs this Agreement.



--------------------------------------------------------------------------------

(b) Exclusions. Notwithstanding any other provision of this Release, the
following are not barred by the Release: (a) Claims relating to the validity of
this Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
relating to a breach of this Agreement; (d) Claims relating to rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); (e) Claims
relating to employee benefit plans; (f) Claims relating to the exculpation or
indemnification of Executive under any indemnification agreement Executive has
with Parent, the Company and/or any Released Party, under the Director and
Officer Liability Insurance of the Company or any Released Party or under the
by-laws or other governing documents of the Company or any Released Party which
apply to officers or directors; (g) Claims relating to fraud (to the extent
material to Executive), embezzlement, theft or criminal misconduct by the
Released Parties against Executive which were unknown to Executive on the
Effective Date and which Executive should not have known on or prior to the
Effective Date; and (h) Claims which legally may not be waived. In addition,
this Release will not operate to limit or bar Executive’s right to file an
administrative charge with the Equal Employment Opportunity Commission (EEOC)
and/or any other federal, state or local government agency or commission and to
participate in an investigation by the EEOC and/or such other federal, state or
local government agency or commission, although the Release does bar Executive’s
right to recover any personal relief if Executive files a Claim or anyone files
a Claim on Executive’s behalf. For the avoidance of doubt, nothing in this
Agreement shall limit or restrict Executive’s rights under Sections 5.6 and 5.7
of the Executive Agreement.

The following provisions further explain this Release:

(c) Definition of Claims. Except as stated above, “Claims” includes, without
limitation, all actions or demands of any kind that Executive now has or may
have or claim to have in the future. More specifically, Claims include rights,
causes of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected, those that Executive may have already asserted or
raised as well as those that Executive has never asserted or raised. By agreeing
to this Release, and except as provided for in this Agreement, Executive is
waiving, to the maximum extent permitted by law, any and all Claims which
Executive has or may have against Released Parties arising out of or relating to
any agreement, conduct, matter, event or omission existing or occurring before
Executive signs this Agreement, including but not limited to the following:

 

  •  

any Claims having anything to do with Executive’s employment by or associations
with Parent, the Company and any of the Released Parties;

 

  •  

any Claims having anything to do with the termination of Executive’s employment
with Parent, the Company and any of the Released Parties;

 

  •  

any Claims under the Executive Agreement;

 

  •  

any Claims for severance, benefits, bonuses, fees, receivables, equity, equity
awards, commissions, draws and/or other compensation or payments of any kind, in
each case whether unpaid, withheld, undelivered or otherwise;

 

-2-



--------------------------------------------------------------------------------

  •  

any breach of contract Claims (whether express or implied, oral or written),
including, without limitation, any Claims under the Executive Agreement;

 

  •  

any Claims for reimbursement of expenses of any kind;

 

  •  

any tort Claims, such as for defamation or emotional distress;

 

  •  

any Claims under federal, state and municipal laws, regulations, ordinance or
court decisions of any kind;

 

  •  

any Claims of discrimination and/or harassment based on age, sex, pregnancy,
race, religion, color, creed, disability, handicap, failure to accommodate,
alienage, citizenship, marital and/or partnership status, national origin,
ancestry, sexual orientation and/or preference, gender identity, genetic
information, status as a victim of domestic violence, sex offenses or stalking
and/or any other factor protected by Federal, State or Local law as enacted or
amended (such as the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, the Equal Pay Act, the
Genetic Information Non-Discrimination Act, the Americans with Disabilities Act,
the Equal Pay Act, the Genetic Information Non-Discrimination Act, the
Pennsylvania Human Relations Act, the Philadelphia Fair Practices Ordinance, the
New York Human Rights Law, the New York City Human Rights Law, the New York
State Executive Law, the New York Labor Law, and the New York City
Administrative Code) and any Claims for retaliation under any of the foregoing
laws;

 

  •  

any Claims under the Occupational Safety and Health Act, and similar state and
local laws;

 

  •  

any Claims under the New York State Workers Adjustment and Retraining
Notification Act;

 

  •  

any Claims regarding leaves of absence, including under the Family and Medical
Leave Act of 1993;

 

  •  

any Claims arising under the Immigration Reform and Control Act;

 

  •  

any Claims arising under the National Labor Relations Act;

 

  •  

any Claims arising under the Sarbanes-Oxley Act or the Dodd-Frank Act;

 

  •  

any Claims for violation of public policy;

 

  •  

any claims under the federal and/or New York constitutions;

 

  •  

any whistleblower or retaliation Claims;

 

-3-



--------------------------------------------------------------------------------

  •  

any Claims for emotional distress or pain and suffering;

 

  •  

any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation; and/or

 

  •  

any Claims for attorneys’ fees, including litigation expenses and all costs.

The foregoing list is intended to be illustrative and is not exhaustive.

(d) Definition of Released Parties. “Released Parties” includes without
limitation Parent, the Company, each of their respective past, present and
future parents, members, affiliates, subsidiaries, divisions, predecessors,
successors, assigns, funds, employee benefit plans and trusts, and all past,
present and future managers, directors, officers, partners, agents, employees,
attorneys, representatives, consultants, associates, fiduciaries, plan sponsors,
administrators and trustees of each of the foregoing and each of their
respective successors and assigns.

(e) Acknowledgment of Scope of Release. Executive declares and agrees that any
Claims Executive may have incurred or sustained may not be fully known to
Executive and may be more numerous and more serious than Executive now believes
or expects. Further, in making this Agreement, Executive relies wholly upon
Executive’s own judgment of the future development, progress and result of any
Claims, both known and unknown, and acknowledges that Executive has not been
influenced to any extent whatsoever in the making of this Agreement by any
representations or statements regarding any Claims made by individuals or
entities who are within the definition of Released Parties in subsection (d).

(f) Adequacy of Consideration. Executive acknowledges and agrees that the
consideration set forth herein:

 

  •  

constitutes adequate consideration to support the Release in subsection
(a) above; and

 

  •  

fully compensates Executive for the Claims Executive is releasing.

Executive further acknowledges that he accepts the terms herein in full
settlement and satisfaction of all such Claims.

(g) Age Discrimination Claims. If the Release is not enforceable with respect to
any Claim based on any federal, state or local age discrimination laws, and a
legal or other proceeding is initiated by Executive against Parent, the Company
and/or a Released Party with respect to any such Claim, then the parties hereto
agree that the non-prevailing party in such proceeding shall pay all of the
costs and expenses (including, without limitation, all attorneys’ fees) incurred
by the prevailing party in connection with such proceeding.

(h) Post-Employment Covenants. If applicable as of the date hereof, Executive
agrees to abide by the confidentiality, noncompetition and nonsolicitation
obligations set forth in Sections 6.1, 6.2 and 6.3 of the Executive Agreement, a
copy of which is attached hereto. The Parties hereto acknowledge that all of
Section 6 and Sections 5.6, 5.7, 7.1, 7.2, 7.8, 7.9 and 7.11 of the Executive
Agreement survive its termination and are not modified by this Agreement.

 

-4-



--------------------------------------------------------------------------------

4. Release by Company et al. In consideration of Executive’s promises as stated
herein, each of Parent, the Company and each of their subsidiaries hereby
voluntarily, knowingly and irrevocably releases and discharges Executive, his
successors, assigns, and agents (in their individual and representative
capacities), from any and all claims, complaints, rights, action, causes of
action, lawsuits, debts, contracts, controversies, agreements, promises,
damages, judgments, demands, or obligations whatsoever that any such party now
has or may have or claim in the future, of whatever kind or description, either
in law or in equity, based on whatever legal theory, whether known or unknown,
suspected or unsuspected, whether or not asserted and/or raised, arising from
the beginning of time up to and including the Effective Date, and arising from
or relating to, directly or indirectly, any conduct, matter, event or omission
existing or occurring before the Effective Date (collectively, “Company
Claims”), except for (a) any Company Claims relating to (1) fraud, to the extent
material to the financial condition, net worth or results of operations of
Parent and/or the Company, (2) embezzlement, (3) breach of fiduciary duty,
(4) theft or (5) criminal misconduct, in each case by Executive against Parent,
the Company or any of their subsidiaries and which were unknown to Parent or the
Company on the Effective Date and which neither Parent nor the Company should
have known prior to the Effective Date, and (b) Company Claims relating to the
validity of this Agreement, the enforcement of this Agreement, or a breach of
this Agreement. Nothing in this Agreement shall limit or restrict Executive’s
rights under Sections 5.6 and 5.7 of the Executive Agreement.

5. Miscellaneous.

(a) Survival. The representations, warranties and covenants contained in this
Agreement shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement.

(b) Termination; Amendment. This Agreement may be terminated only by the mutual
written consent of the parties hereto. No supplement, modification, amendment or
waiver of this Agreement shall be binding unless executed in writing by each of
the parties to be bound thereby.

(c) Third Party Rights. Notwithstanding any other provision of this Agreement,
except for the Released Parties, who shall be deemed to be third party
beneficiaries of this Agreement, this Agreement shall not create benefits on
behalf of any other person or entity not a party to this Agreement, and this
Agreement shall be effective only as among the parties hereto, their successors
and permitted assigns.

(d) Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely in such state, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws. If any provision of this Agreement or the application thereof to any
person or entity or circumstance is held invalid or unenforceable to any extent,
the remainder of this Agreement and the application of that provision to other
persons or entities or circumstances shall not be affected thereby, and that
provision shall be enforced to the greatest extent permitted by law. This
Agreement shall be construed as a whole according to its fair meaning. It shall
not be construed strictly for or against Executive, Parent, the Company or any
of the Released Parties. The parties acknowledge and agree that this Agreement
has been negotiated at arm’s length and among parties equally sophisticated and
knowledgeable in the matters dealt with in this Agreement. Accordingly, any rule
of law or legal decision that would require interpretation of any ambiguities in
this Agreement against the party that has drafted it is not applicable and is
waived.

 

-5-



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in separate counterparts
(including, without limitation, counterparts transmitted by facsimile or by
other electronic means), each of which shall be an original and all of which
when taken together shall constitute one and the same agreement.

(f) Entire Agreement. This Agreement (together with Exhibit A) contains the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and, other than as specifically provided herein, supersedes all
prior and contemporaneous negotiations and agreements (whether written or oral)
with respect thereto. This Agreement shall not constitute a Supplementary
Agreement, as such term is defined in the Partnership Agreement.

(g) Further Assurances. Each party shall take such further actions and execute
such further documents as may be reasonably requested by any other party in
order to effectuate the purpose and intent of this Agreement.

(h) Assignment. Each of the parties hereto agrees that he or it may not assign
his or its rights or obligations under this Agreement.

(i) Headings. The headings contained in this Agreement are not a part of the
Agreement and are included solely for ease of reference.

(j) No Admission of Liability. Each party to this Agreement agrees that the
payments made and other consideration received pursuant to this Agreement are
not to be construed as an admission of legal liability by any party, or any of
the Released Parties and that no person or entity shall utilize this Agreement
or the consideration received pursuant to this Agreement as evidence of any
admission of liability since each party and the Released Parties expressly deny
liability. Each party agrees not to assert that this Agreement is an admission
of guilt or wrongdoing and acknowledges that no party nor the Released Parties
believe or admit that any of them has done anything wrong.

6. Representations. Executive hereby represents that:

 

  •  

he has read carefully the terms of this Agreement, including the Release;

 

  •  

he has had an opportunity to and has been encouraged to review this Agreement,
including the Release, with an attorney;

 

  •  

he understands the meaning and effect of the terms of this Agreement, including
the Release;

 

-6-



--------------------------------------------------------------------------------

  •  

he was given twenty-one (21) days receipt of this Agreement from the Company in
accordance with Section 5.5 of the Executive Agreement to decide whether to sign
this Agreement, including the General Release;

 

  •  

his decision to sign this Agreement, including the Release, is of his own free
and voluntary act without compulsion of any kind;

 

  •  

no promise or inducement not expressed in this Agreement has been made to him;

 

  •  

he understands that he is waiving Claims as set forth in Section 3 above
(subject to the limitations set forth therein), including, but not limited to,
Claims for age discrimination under the Age Discrimination in Employment Act;
and

 

  •  

he has adequate information to make a knowing and voluntary waiver of any and
all Claims as set forth in Section 3 above.

7. Revocation Period. If Executive signs this Agreement, he shall retain the
right to revoke it for seven (7) days (the “Revocation Period”). If Executive
revokes this Agreement, he is indicating that he has changed his mind and does
not want to be legally bound by this Agreement. To revoke this Agreement,
Executive must send a revocation letter to              at the following
address:                     . The letter must be post-marked within seven
(7) days of his execution of this Agreement. If the seventh day is a Sunday or
federal holiday, then the letter must be post-marked on the following business
day. The Agreement shall not be effective until after the Revocation Period has
expired without Executive having revoked it. If Executive revokes this Agreement
on a timely basis, he shall not be entitled to the consideration set forth in
Section 1.

8. Consideration Period. Executive shall have twenty-one (21) days following
receipt of this Agreement from the Company in accordance with Section 5.5 of the
Executive Agreement to decide whether to sign this Agreement. If Executive does
not sign this Agreement within twenty-one (21) days following such receipt, then
this offer shall expire and Executive shall not be entitled to the consideration
provided for in Section 1.

[Signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

IFMI, LLC By:  

 

Name:   Title:   Institutional Financial Markets, Inc. By:  

 

Name:   Title:  

 

Executive:

 

Daniel G. Cohen